Title: To James Madison from William Harris Crawford, 12 October 1817
From: Crawford, William Harris
To: Madison, James


Dear SirWashington 12th. Oct. 1817
The long and dangerous indisposition of my son at Hallifax Court house, so entirely deranged my plans for the continuance of journey through Amherst & Nelson, and return through Albemarle & orange to the city that I was compelled to retrace my steps by the same rout, without even being able to call at Monpellier to enquire after your health & that of Mrs Madison & Mr Todd: Unfortunately after all my exertions to reach the city before the President should leave it, I was disappointed.
I now send a parcel of the Lupinella Seed with these specimens of Italian wheat. I found the Alexandria wheat so much injured by the black weavil that I threw it away.
If you will take off the outside coat of the lupinella seed, You will find it both in form & taste a perfect pea.
Whilst in Virginia, I happened to examine and taste the seed of the common locust; which has also the taste of the common pea. In times of scarcity might not some relief be found in the fruit of this tree especially where it abounds? I do not remember to have heard that it is eaten by any animal. It is extremely hard, but if that is the only objection, the seed and hull might be ground up together, & I beleive would be found to be a nutricious food for animals, if not for men.
I think it is probable that in your climate the season for sowing the Lupinella is passed. In Italy it is sown in October, but the mildness of their autumns and winters does not expose the plant while young and tender to any danger from the cold.
The revennue accruing from the customs during the present year will probably exceed $18.000.000. Last year it exceeded $30.000.000. The permanent annual revennue from this source was estimated by Mr Dallas at $17.000.000—I estimated it at $18.000.000, but as the importations of the preceding years had been excessive, I estimated it for the present Year at $12.000.000, supposing that the moment of reaction had arrived. I still think that the importations of the present year must be below the average importation for any given number of successive years. If this opinion is well founded my estimate of the permanent revennue from that source must be too low. About fifteen millions of the public debt has been extinguished. No more can be purchased at par. The sinking fund has nothing to operate upon before the year 1825 except the gradual reimboursement of the old six per cent & deferred stock, and the redemption of the Louisiana stock. The latter may be effected in two years, instead of four allowed by the convention.
There is now about $6.000.000 in the treasury & there will probably be $8.000.000. on the first day of Jany. Under these circumstances there can be no doubt, the revennue will be reduced during the next session of Congress unless our foreign relations should become embarrassed. Of this I see no immediate danger. If the revennue is to be reduced ought the internal taxes to be repealed, or should the reduction be made in the customs? Or should both systems be retained and reduced?
The former will be most acceptable to the nation & to its representatives. Please to make my respects acceptable to Mrs. Madison & accept the assurances of the high consideration with which I have the honor to be yours &c
Wm H Crawford
